Cite as 2017 Ark. 304


                SUPREME COURT OF ARKANSAS
                                        No.   CR-17-144


                                                  Opinion Delivered: November   2, 2017
 FREDERICK PENNINGTON, JR.
                   APPELLANT APPEAL FROM THE PULASKI
                             COUNTY CIRCUIT COURT
 V.                          [NO. 60CR-77-1934]

 STATE OF ARKANSAS                          HONORABLE HERBERT
                                   APPELLEE T. WRIGHT, JUDGE
                                                  AFFIRMED.


                            RHONDA K. WOOD, Associate Justice

       This is a companion case to CR-16-849 and CR-17-143. Before us in this appeal

is the validity of the sentence in circuit court case no. 60CR-77-1933, which corresponds

to our case no. CR-17-143. As more fully stated in Pennington v. State, 2017 Ark. 303, the

issue that Pennington raises on appeal does not directly relate to the case before us. Because

there is no allegation of error in this case, we affirm.

       Affirmed.